Note: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                    2007-3226


                          STEVEN WILLIAM BARRERE,

                                                    Petitioner,

                                         v.

                           DEPARTMENT OF JUSTICE,

                                                    Respondent.


      Leodis C. Matthews, Matthews & Partners, LLP, of Los Angeles, California,
argued for petitioner.

       Tara K. Hogan, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for respondent. On
the brief were Jeffrey S. Bucholtz, Acting Assistant Attorney General, Jeanne E.
Davidson, Director, Todd M. Hughes, Deputy Director, and Brian T. Edmunds, Trial
Attorney.

Appealed from: Merit Systems Protection Board
                     Note: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                    2007-3226


                           STEVEN WILLIAM BARRERE,

                                                     Petitioner,

                                         v.

                           DEPARTMENT OF JUSTICE,

                                                     Respondent.


                                  Judgment

ON APPEAL from the        Merit Systems Protection Board

in CASE NO(S).            NY0752060102-I-2

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

        Per Curiam (LINN, Circuit Judge, FRIEDMAN, Senior Circuit Judge, and PROST,
Circuit Judge).

                          AFFIRMED. See Fed. Cir. R. 36.


                                         ENTERED BY ORDER OF THE COURT




DATED     July 15, 2008                    /s/ Jan Horbaly
                                         Jan Horbaly, Clerk